                                     Case 2:20-cv-04430 Document 1 Filed 05/15/20 Page 1 of 8 Page ID #:1



                                1   Glenn R. Kantor – State Bar No. 122643
                                     E-mail: gkantor@kantorlaw.net
                                2   Stacy Monahan Tucker – State Bar No. 218942
                                     E-mail: stucker@kantorlaw.net
                                3   Brent Dorian Brehm – State Bar No. 248983
                                     E-mail: bbrehm@kantorlaw.net
                                4   KANTOR & KANTOR, LLP
                                    19839 Nordhoff Street
                                5   Northridge, CA 91324
                                    Telephone: (818) 886-2525
                                6   Facsimile: (818) 350-6272
                                7   Attorneys for Plaintiffs,
                                    GE REALPROP, LP; GEORGE KALMAN;
                                8   and ELEANOR KALMAN
                                9                          UNITED STATES DISTRICT COURT
                               10                        CENTRAL DISTRICT OF CALIFORNIA
                               11
                               12   GE REALPROP, LP; GEORGE                     CASE NO:
                                    KALMAN; and ELEANOR KALMAN,
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13                                               COMPLAINT FOR DAMAGES:
  19839 Nordhoff Street

       (818) 886 2525




                               14                 Plaintiffs,                   (1) BREACH OF CONTRACT
                               15         vs.                                   (2) BREACH OF THE IMPLIED
                                                                                    COVENANT OF GOOD FAITH
                               16   SENECA INSURANCE COMPANY,                       AND FAIR DEALING
                               17                 Defendant.                    DEMAND FOR JURY TRIAL
                               18
                               19         Plaintiffs GE REALPROP, LP; GEORGE KALMAN; and ELEANOR
                               20   KALMAN (collectively “the Kalmans”) herein sets forth the allegations of their
                               21   Complaint against Defendant, SENECA INSURANCE COMPANY, (“Seneca”).
                               22                               PRELIMINARY ALLEGATIONS
                               23         1.      Jurisdiction is based on diversity of citizenship pursuant to 28 U.S.C. §
                               24   1332. The amount in controversy, exclusive of interest and costs, exceeds the sum of
                               25   $75,000.00.
                               26         2.      Venue is proper in this Court based upon 28 U.S.C. § 1391(a).
                               27         3.      Plaintiffs are informed and believe that Defendant, SENECA
                               28   INSURANCE COMPANY, is a corporation incorporated in New York with its
                                                                            1
                                                                         COMPLAINT
                                     Case 2:20-cv-04430 Document 1 Filed 05/15/20 Page 2 of 8 Page ID #:2



                                1   principle place of business in New York. Defendant is authorized to transact and
                                2   transacting business in the Central District of California and can be found in the
                                3   Central District of California.
                                4         4.     At the time of the purchase of the insurance policy which is the subject
                                5   of this action the individual Kalmans were residents and citizens of the County of
                                6   Los Angeles, State of California.
                                7         5.       At the time of the purchase of the insurance policy which is the
                                8   subject of this action, GE RealProp, LP was a limited partnership with its
                                9   headquarters in the County of Los Angeles, State of California.
                               10                        FIRST CLAIM FOR RELIEF AGAINST
                               11                  DEFENDANT SENECA INSURANCE COMPANY
                               12                             FOR BREACH OF CONTRACT
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13         6.     Plaintiff incorporates by reference all preceding paragraphs as though
  19839 Nordhoff Street

       (818) 886 2525




                               14   fully set forth herein.
                               15         7.     GE RealProp, LP is a limited liability partnership with George and
                               16   Eleanor Kalman as the general partners. George Kalman is a 90-year old Holocaust
                               17   survivor. His wife Eleanor Kalman is 86 years old. GE RealProp, LP owns
                               18   commercial buildings in Los Angeles. Three of these buildings, including 1247-
                               19   1259 E. Sixth Street, Los Angeles, California 90021, were insured by an insurance
                               20   policy obtained by GE RealProp, LP.
                               21         8.     On or about November 6, 2018, Seneca issued to Plaintiffs that
                               22   Commercial Protection insurance policy, Seneca Policy No. CMP 3302039
                               23   (hereinafter the “Policy”). The Policy was in effect from November 6, 2018 through
                               24   November 6, 2019. GE RealProp, LP, and both Kalmans, were named insureds on
                               25   the Policy. The Policy provided coverage for damage from fire, and for lost business
                               26   income during any period of restoration, including lost rental income.
                               27
                               28
                                                                           2
                                                                        COMPLAINT
                                     Case 2:20-cv-04430 Document 1 Filed 05/15/20 Page 3 of 8 Page ID #:3



                                1         9.     All premiums due to maintain Plaintiffs’ coverage in full force and
                                2   effect under the Policy have been paid by Plaintiffs. At all relevant times, Plaintiffs
                                3   have performed all obligations under the Policy on their part to be performed.
                                4         10.    On or about February 17, 2019, the property at 1247-1259 E. Sixth
                                5   Street, Los Angeles, California 90021 (“the Property”), was damaged by a fire. The
                                6   property was extensively damaged. Immediately after the loss occurred, Plaintiffs
                                7   made a claim to Seneca.
                                8         11.     Plaintiffs provided all information available to them to substantiate
                                9   their losses and Seneca made partial payments on their claim. At all times from the
                               10   date of the fire, through May 2020, Plaintiffs’ claim remained open, and they were
                               11   at no point advised of any denial of their claim.
                               12         12.     Plaintiffs made their best efforts to remediate the damage to the
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   Property as quickly as possible, but their efforts were thwarted by Seneca’s claims
  19839 Nordhoff Street

       (818) 886 2525




                               14   handling and the failure to fully pay the monies owed on the claim.
                               15         13.    Plaintiffs had tenants in four units in the Property. Each of the tenants
                               16   paid rent, which totaled approximately $20,000 per month. Because of the fire, the
                               17   tenants had to vacate the property and no longer paid rent. Seneca initially made
                               18   partial payments on the lost rent, but then stopped without explanation.
                               19         14.    As of May 2020, Seneca owes Plaintiffs approximately $250,000 in lost
                               20   rents under the business income coverage in the Policy, in addition to several
                               21   hundred thousand dollars in costs to rebuild the Property.
                               22         15.    In handling Plaintiffs’ claim, Defendant failed to properly investigate
                               23   the claim, and/or assist in finalizing the claim, and any delays were primarily the
                               24   result of Seneca’s inadequate claims handling.
                               25         16.    As a direct and proximate result of Defendant’s improper handling
                               26   regarding Plaintiffs’ fire claim, Plaintiffs have been deprived of the right to obtain
                               27   benefits under the terms of the Policy.
                               28
                                                                            3
                                                                         COMPLAINT
                                     Case 2:20-cv-04430 Document 1 Filed 05/15/20 Page 4 of 8 Page ID #:4



                                1          17.    Defendant’s conduct constitutes a breach of the insurance contract
                                2   between Defendant and Plaintiffs. As a direct and proximate result of Defendant’s
                                3   breach of the Policy, Plaintiffs have suffered contractual damages under the terms
                                4   and conditions of the Policy that will continue, plus interest and other incidental
                                5   damages and out-of-pocket expenses, all in the sum to be determined according to
                                6   proof at the time of trial.
                                7                        SECOND CLAIM FOR RELIEF AGAINST
                                8                   DEFENDANT SENECA INSURANCE COMPANY
                                9        FOR BREACH OF THE IMPLIED COVENANT OF GOOD FAITH
                               10                                   AND FAIR DEALING
                               11          18.    Plaintiffs incorporate by reference all preceding paragraphs as though
                               12   fully set forth herein.
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13          19.    Defendant breached its respective duty of good faith and fair dealing
  19839 Nordhoff Street

       (818) 886 2525




                               14   owed to Plaintiffs in the following respects:
                               15                 (a)    Unreasonably withholding benefits from Plaintiffs in bad faith at
                               16          a time when Defendant knew Plaintiffs were entitled to said benefits under
                               17          the Policy;
                               18                 (b)    Unreasonably and in bad faith failing to provide a prompt and
                               19          reasonable explanation of the basis relied on under the terms of the Policy, in
                               20          relation to the applicable facts and Policy provisions, for the failure to pay
                               21          Plaintiffs’ claim for Policy benefits;
                               22                 (c)    Unreasonably delaying payments to Plaintiffs in bad faith
                               23          knowing Plaintiffs’ claim for benefits under the Policy was valid;
                               24                 (d)    Unreasonably failing to properly investigate Plaintiffs’ claim;
                               25                 (e)    Intentionally and unreasonably applying pertinent policy
                               26          provisions to limit Defendant’s financial exposure and contractual obligations
                               27          and to maximize profits; and,
                               28
                                                                            4
                                                                         COMPLAINT
                                     Case 2:20-cv-04430 Document 1 Filed 05/15/20 Page 5 of 8 Page ID #:5



                                1                (f)    Unreasonably compelling Plaintiffs to institute litigation to
                                2         recover amounts due under the Policy to further discourage Plaintiffs from
                                3         pursuing their full policy benefits.
                                4         20.    Plaintiffs are informed and believe and thereon allege that Defendant
                                5   has breached its duties of good faith and fair dealing owed to Plaintiffs by other acts
                                6   or omissions of which Plaintiffs are presently unaware. Plaintiffs will amend this
                                7   Complaint at such time as Plaintiffs discover these other acts or omissions.
                                8         21.    As a proximate result of the wrongful conduct of Defendant, Plaintiffs
                                9   have suffered and will continue to suffer in the future, damages under the Policy,
                               10   plus interest, for a total amount to be shown at the time of trial.
                               11         22.    As a further proximate result of the wrongful conduct of Defendant,
                               12   Plaintiffs have suffered mental and emotional distress, and other incidental damages
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   and out-of-pocket expenses, all to Plaintiffs’ general damage in a sum to be
  19839 Nordhoff Street

       (818) 886 2525




                               14   determined at the time of trial.
                               15         23.    As a further proximate result of the wrongful conduct of Defendant,
                               16   Plaintiffs were compelled to retain legal counsel to obtain the benefits due under the
                               17   Policy. Therefore, Defendant is liable to Plaintiffs for those attorneys’ fees
                               18   reasonably necessary and incurred by Plaintiffs to obtain Policy benefits in a sum to
                               19   be determined at the time of trial.
                               20         24.    Defendant’s conduct described herein was intended by Defendant to
                               21   cause injury to Plaintiffs, was despicable conduct carried on by Defendant with a
                               22   willful and conscious disregard of the rights of Plaintiffs, subjected Plaintiffs to
                               23   cruel and unjust hardship in conscious disregard of their rights, and was an
                               24   intentional misrepresentation, deceit, or concealment of a material fact known to
                               25   Defendant with the intention to deprive Plaintiffs of property and/or legal rights or
                               26   to otherwise cause injury, such as to constitute malice, oppression, or fraud under
                               27   California Civil Code § 3294, thereby entitling Plaintiffs to punitive damages in an
                               28   amount appropriate to punish or set an example of Defendant.
                                                                             5
                                                                          COMPLAINT
                                     Case 2:20-cv-04430 Document 1 Filed 05/15/20 Page 6 of 8 Page ID #:6



                                1         25.    Defendant’s conduct in wrongfully denying Policy benefits to Plaintiffs
                                2   was an unfair act and practice which caused Plaintiffs to suffer a loss of income, and
                                3   assets essential to their health and welfare. Defendant’s conduct in wrongfully
                                4   denying benefits to Plaintiffs was an unfair act and practice which caused Plaintiffs
                                5   to suffer a loss of income, a substantial loss of property set aside for personal care
                                6   and maintenance, and assets essential to their health and welfare. The Kalmans are
                                7   senior citizens within the meaning of California Civil Code § 3345, and because of
                                8   Defendant’s wrongful actions herein, the individual Plaintiffs are entitled to a
                                9   trebling of any damages imposed by the trier of fact pursuant to California Civil
                               10   Code § 3294.
                               11                                 REQUEST FOR RELIEF
                               12         WHEREFORE, Plaintiffs GE RealProp, LC; George Kalman; and Eleanor
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13   Kalman, pray for judgment against the Defendant as follows:
  19839 Nordhoff Street

       (818) 886 2525




                               14         1.      Damages for failure to provide full benefits under the Policy for past,
                               15   present and future benefits, in an amount to be determined at the time of trial but in
                               16   excess of $1,000,000.00, plus interest, including pre-judgment interest;
                               17         2.      General damages for mental and emotional distress and other incidental
                               18   damages in the sum of $2,500,000.00;
                               19         3.       Punitive and exemplary damages in an amount in excess of
                               20   $15,000,000.00;
                               21         4.      A trebling of any punitive damages award pursuant to California Civil
                               22   Code §3345.
                               23         5.      Attorneys’ fees reasonably incurred to obtain Policy benefits in a sum
                               24   to be determined at the time of trial;
                               25         6.      Costs of suit incurred herein; and,
                               26
                               27
                               28
                                                                            6
                                                                         COMPLAINT
                                    Case 2:20-cv-04430 Document 1 Filed 05/15/20 Page 7 of 8 Page ID #:7



                                1       7.    Such other and further relief as the Court deems just and proper.
                                2
                                3   DATED:    May 15, 2020             KANTOR & KANTOR, LLP
                                4
                                5                                      By:    /s/ Glenn R. Kantor
                                                                              Glenn R. Kantor
                                6                                             Attorneys for Plaintiffs,
                                                                              GE REALPROP, LP; GEORGE
                                7                                             KALMAN; and ELEANOR KALMAN

                                8
                                9
                               10
                               11
                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                        7
                                                                     COMPLAINT
                                    Case 2:20-cv-04430 Document 1 Filed 05/15/20 Page 8 of 8 Page ID #:8



                                1                           DEMAND FOR JURY TRIAL
                                2       Plaintiffs hereby demand a trial by jury.
                                3
                                4   DATED:    May 15, 2020              KANTOR & KANTOR, LLP
                                5
                                6                                       By:    /s/ Glenn R. Kantor
                                                                               Glenn R. Kantor
                                7                                              Attorneys for Plaintiffs,
                                                                               GE REALPROP, LP; GEORGE
                                8                                              KALMAN; and ELEANOR KALMAN

                                9
                               10
                               11
                               12
Northridge, California 91324
 KANTOR & KANTOR LLP




                               13
  19839 Nordhoff Street

       (818) 886 2525




                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                         8
                                                                      COMPLAINT
